DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because lines 8-9 refers to a “Schottkey diode” which should be “Schottky diode”.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the SiC thyristor (10) in the CDU (26) of Fig. 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s disclosure shows an element 10 identified in the disclosure as a thyristor, but the switch 10 in Fig. 3 is shown with four terminals:

    PNG
    media_image1.png
    378
    232
    media_image1.png
    Greyscale

Thyristors are three-terminal switches and Applicant’s Fig. 1 shows a three terminal silicon carbide thyristor:

    PNG
    media_image2.png
    477
    349
    media_image2.png
    Greyscale

It is unclear why both a positive (+) and a negative (-) wires are connected to the switch 10 in Fig. 3, or why Applicant has not used the conventional thyristor symbol (image from Wikipedia):

    PNG
    media_image3.png
    269
    300
    media_image3.png
    Greyscale

Fig. 2 additionally shows the controller (40) passing both a positive (+) and negative (-) control signals.  The Examiner believes the positive (+) and negative (-) control signals are intended to be a single switching/trigger signal to the gate of the thyristor (i.e. the claimed “trigger signal”), and showing a single line from the Controller 40 to the CDU 26 in Fig. 2 and a single line to a conventional thyristor symbol in Fig. 3 should overcome the ambiguity. 
Additionally, the CDU in Fig. 2 should include a reference number 26, as Fig. 2 has the CDU labelled “CDU” but is missing the reference number 26.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6,7,9-11,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0227608 A1 to Givens et al., “Givens”, in view of “High Current Switching Capabilities of a 3000 V SiC Thyristor for Fast Turn-on Applications” in 2016 IEEE International Power Modulator and High Voltage Conference (IPMHVC) IEEE, 2016, to Jason M. Sanders, “Sanders”.
Regarding claim 1, Givens discloses a capacitive discharge unit (FIG. 2, FIG. 3) for a fireset for initiating a fuzing event to detonate an explosive material (Abstract), the capacitive discharge unit comprising:
a capacitor (30, ¶ [0052],[0053],[0057]) for storing a voltage; and
a high voltage thyristor switch (12, ¶ [0033],[0038]-[0040],[0056]), and having a gate terminal configured to receive and respond to a trigger signal (12D) by switching the thyristor from a high impedance state to a low impedance state which allows electrical current to flow from the capacitor to the fuzing load (¶ [0012],[0015]).
Givens fails to clearly teach wherein the high voltage thyristor switch (12) is a silicon carbide thyristor incorporating silicon carbide as a semiconductor material.  Givens identifies an issue of conventional MOS controlled thyristors having an upper end hold-off voltage of approximately 3 kilovolts (kV) (¶ [0056]).
Sanders teaches wherein silicon carbide (SiC) thyristors have been demonstrated to reliable hold of high voltages of greater than 3 kilovolts (3 kV) at extremely low leakage currents (Abstract), wherein the silicon carbide (SiC) thyristor incorporates silicon carbide as a semiconductor material (Section II, 4H-SiC).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Givens by using a silicon carbide (SiC) thyristor as the high voltage thyristor switch as taught by Sanders in order to benefit from reliably holding off high voltages (> 3 kV) at extremely low leakage currents (nanoamps) (Sanders Abstract) and/or faster switching speeds with 200% higher efficiency as compared to commercially available Si thyristors (Sanders Abstract) and/or achieve high voltage, high peak current, high di/dt (change in current over time), and low losses in a compact package (Sanders Abstract). 

Regarding claim 2, although Given in view of Sanders yields the capacitive discharge unit of claim 1, Given fails to state with sufficient specificity for anticipation (MPEP 2131.03) wherein the capacitor (30) stores between 500 volts and 1200 volts.
However, Given teaches wherein the high voltage capacitor may store a high voltage of 1000 volts or more (¶ [0052]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the capacitor storing voltages within the claimed range as suggested by Given since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the voltage of the capacitor is determined by and determines the power to be supplied in the detonator making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 3, although Given in view of Sanders yields the capacitive discharge unit of claim 1, Given fails to state with sufficient specificity for anticipation (MPEP 2131.03) wherein the capacitor (30) stores between 700 volts and 1000 volts.
However, Given teaches wherein the high voltage capacitor may store a high voltage of 1000 volts or more (¶ [0052]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the capacitor storing voltages within the claimed range as suggested by Given since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the voltage of the capacitor is determined by and determines the power to be supplied in the detonator making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 6, Given in view of Sanders yields the capacitive discharge unit of claim 1, and Sanders further teaches including a silicon carbide diode (Fig. 2 schematic “D”, “GE-GRC 6.5 kV SiC PiN Diode” in TABLE 1) incorporating silicon carbide (SiC) as a semiconductor material and configured as a shunt to prevent a reverse current from passing through the silicon carbide thyristor when the silicon carbide thyristor is switching (as pictured, anti-parallel diode as described e.g. page 49 left column).

Regarding claim 7, Given in view of Sanders yields the capacitive discharge unit of claim 6, and Sanders further teaches wherein the silicon carbide diode is a reverse current blocking diode (as pictured in Fig. 2, anti-parallel diode as described e.g. page 49 left column). 

Regarding claim 9, Given discloses a fireset (Abstract, e.g. FIG. 2, FIG. 3) for initiating a fuzing event to detonate an explosive material, the fireset comprising:
a capacitive discharge unit (“PRIMARY ENERGY SOURCE”) including —
a capacitor (30, ¶ [0052],[0053],[0057]) for storing a voltage, and
a high voltage thyristor switch (12, ¶ [0033],[0038]-[0040],[0056]), and
having a gate terminal configured to receive and respond to a trigger signal by switching the silicon carbide thyristor from a high impedance state to a low impedance state which allows electrical current to flow from the capacitor to the fuzing load (¶ [0012],[0015]); and
a controller (e.g. FIG. 2 “CONTROLLER”) configured to transmit the trigger signal to the gate terminal of the high voltage thyristor switch.
Givens fails to clearly teach wherein the high voltage thyristor switch (12) is a silicon carbide thyristor incorporating silicon carbide as a semiconductor material.  Givens identifies an issue of conventional MOS controlled thyristors having an upper end hold-off voltage of approximately 3 kilovolts (kV) (¶ [0056]).
Sanders teaches wherein silicon carbide (SiC) thyristors have been demonstrated to reliable hold of high voltages of greater than 3 kilovolts (kV) at extremely low leakage currents (Abstract), wherein the silicon carbide (SiC) thyristor incorporates silicon carbide as a semiconductor material (Section II, 4H-SiC).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Givens by using a silicon carbide (SiC) thyristor as the high voltage thyristor switch as taught by Sanders in order to benefit from reliably holding off high voltages (> 3 kV) at extremely low leakage currents (nanoamps) (Sanders Abstract) and/or faster switching speeds with 200% higher efficiency as compared to commercially available Si thyristors (Sanders Abstract) and/or achieve high voltage, high peak current, high di/dt (change in current over time), and low losses in a compact package (Sanders Abstract). 

Regarding claim 10, although Given in view of Sanders yields the fireset of claim 1, Given fails to state with sufficient specificity for anticipation (MPEP 2131.03) wherein the capacitor (30) stores between 500 volts and 1200 volts.
However, Given teaches wherein the high voltage capacitor may store a high voltage of 1000 volts or more (¶ [0052]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the capacitor storing voltages within the claimed range as suggested by Given since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the voltage of the capacitor is determined by and determines the power to be supplied in the detonator making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 11, although Given in view of Sanders yields the fireset of claim 9, Given fails to state with sufficient specificity for anticipation (MPEP 2131.03) wherein the capacitor (30) stores between 700 volts and 1000 volts.
However, Given teaches wherein the high voltage capacitor may store a high voltage of 1000 volts or more (¶ [0052]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the capacitor storing voltages within the claimed range as suggested by Given since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the voltage of the capacitor is determined by and determines the power to be supplied in the detonator making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 14, Given in view of Sanders yields the fireset of claim 9, and Sanders further teaches including a silicon carbide diode (Fig. 2 schematic “D”, “GE-GRC 6.5 kV SiC PiN Diode” in TABLE 1) incorporating silicon carbide as a semiconductor material and configured as a shunt to prevent a reverse current from passing through the silicon carbide thyristor when the silicon carbide thyristor is switching (as pictured, anti-parallel diode as described e.g. page 49 left column).

Regarding claim 15, Given in view of Sanders yields the fireset of claim 6, and Sanders further teaches wherein the silicon carbide diode is a reverse current blocking diode (as pictured in Fig. 2, anti-parallel diode as described e.g. page 49 left column). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Givens in view of Sanders as applied to claims 6 and 14 above, and further in view of U.S. Patent Number 10,615,695 B1 to Pirozzi et al., “Pirozzi”.
Regarding claim 8, although Givens in view of Sanders yields the capacitive discharge unit of claim 6 and the fireset of claim 14, Givens and Sanders fails to clearly teach wherein the silicon carbide diode is a Schottky diode.
Pirozzi teaches wherein a silicon carbide Schottky diode (110) blocks the transfer of energy (column 5 lines 29-36) from a firing capacitor back to the fuze circuit (10).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Givens in view of Sanders with a silicon carbide Schottky diode blocking the reverse current as taught by Pirozzi in order to select a diode having a high blocking voltage and good continuous forward current (Pirozzi column 5 lines 29-36) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to one having ordinary skill in the art to have simply substituted (motivation (B)) the reverse blocking PiN silicon carbide diode with a reverse blocking Schottky silicon carbide diode with the predictable and desired result of forming a suitable reverse blocking silicon carbide diode.

Claims 4,5,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Given in view of Sanders as applied to claims 1 and 9 above, and further in view of “Turn-ON of High-Voltage SiC Thyristors for Fast-Switching Applications” in IEEE JOURNAL OF EMERGING AND SELECTED TOPICS IN POWER ELECTRONICS, VOL. 4, NO. 3, SEPTEMBER 2016 to Heather K. O’Brien et al., “O’Brien”.
Regarding claims 4,5,12,13, although Given in view of Sanders yields the capacitive discharge unit of claim 1 or the fireset of claim 9, Sanders fails to clearly teach wherein the silicon carbide thyristor has a rise time of between 78 nanoseconds and 141 nanoseconds or wherein the silicon carbide thyristor has a rise time of between 88 nanoseconds and 131 nanoseconds.
O’Brien teaches fast-switching SiC thyristors researched through a collaboration between the U.S. Army Research Laboratory (ARL) and Wolfspeed (part of Cree, Inc.) (page 772 left column) which has a rise time of approximately 100 nanoseconds (see Examiner-annotated example figures below, .1 µs = 100 ns):

    PNG
    media_image4.png
    580
    614
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    526
    697
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the silicon carbide thyristor having a rise time within the claimed range for instance by using one of the silicon carbide thyristors studied by O’Brien in order to benefit from ultrafast switching speeds (O’Brien Abstract) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the rise time determines the switching speed and suitability for a particular application making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Examiner’s Note: the term “rise time” is not expressly defined in Applicant’s specification but is accepted in the art to be the time taken from the anode current to rise from 10% to 90% of its final value also equivalent to the time of the anode voltage to fall from 90% to 10% of its initial value.  Turn-on delay and spread time are not included in rise time.  Additionally, Applicant’s disclosure does not support criticality for the claimed range (see MPEP 2144.05 for a discussion of obviousness of ranges), and O’Brien evidences wherein the rise time is determined by a variety of factors such as the blocking capability of the blocking voltages (“As expected, the fastest rise was achieved with the thyristors with the lower-resistance, thinner blocking layer”) and charge voltages.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0227608 A1 to Givens et al., “Givens”, in view of “High Current Switching Capabilities of a 3000 V SiC Thyristor for Fast Turn-on Applications” in 2016 IEEE International Power Modulator and High Voltage Conference (IPMHVC). IEEE, 2016, to Jason M. Sanders, “Sanders”, and “Turn-ON of High-Voltage SiC Thyristors for Fast-Switching Applications” in IEEE JOURNAL OF EMERGING AND SELECTED TOPICS IN POWER ELECTRONICS, VOL. 4, NO. 3, SEPTEMBER 2016 to Heather K. O’Brien et al., “O’Brien”.
Regarding claim 17, Givens discloses a fireset for initiating a fuzing event to detonate an explosive material, the fireset comprising:
a capacitive discharge unit (“PRIMARY ENERGY SOURCE”) including —
a capacitor (30, ¶ [0052],[0053],[0057]) for storing a voltage, and
a high voltage thyristor switch (12, ¶ [0033],[0038]-[0040],[0056]), and a gate
terminal configured to receive and respond to a trigger signal by switching the a high voltage thyristor switch from a high impedance state to a low impedance state which allows electrical current to flow from the capacitor to the fuzing load (¶ [0012],[0015]); and a controller (FIG. 2 “CONTROLLER”) configured to transmit the trigger signal to the gate terminal of the a high voltage thyristor switch.
Givens fails to clearly state wherein the capacitor stores a voltage of between 500 and 1200 volts.
However, Given teaches wherein the high voltage capacitor may store a high voltage of 1000 volts or more (¶ [0052]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the capacitor storing voltages within the claimed range as suggested by Given since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the voltage of the capacitor is determined by and determines the power to be supplied in the detonator making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Givens fails to clearly teach wherein the high voltage thyristor switch (12) is a silicon carbide thyristor incorporating silicon carbide as a semiconductor material.  Givens identifies an issue of conventional MOS controlled thyristors having an upper end hold-off voltage of approximately 3 kilovolts (kV) (¶ [0056]).
Sanders teaches wherein silicon carbide (SiC) thyristors have been demonstrated to reliable hold of high voltages of greater than 3 kilovolts (3 kV) at extremely low leakage currents (Abstract), wherein the silicon carbide (SiC) thyristor incorporates silicon carbide as a semiconductor material (Section II, 4H-SiC).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Givens by using a silicon carbide (SiC) thyristor as the high voltage thyristor switch as taught by Sanders in order to benefit from reliably holding off high voltages (> 3 kV) at extremely low leakage currents (nanoamps) (Sanders Abstract) and/or faster switching speeds with 200% higher efficiency as compared to commercially available Si thyristors (Sanders Abstract) and/or achieve high voltage, high peak current, high di/dt (change in current over time), and low losses in a compact package (Sanders Abstract). 
Sanders fails to clearly teach wherein the silicon carbide thyristor has a rise time of between 78 nanoseconds and 141 nanoseconds.
O’Brien teaches fast-switching SiC thyristors researched through a collaboration between the U.S. Army Research Laboratory (ARL) and Wolfspeed (part of Cree, Inc.) (page 772 left column) which has a rise time of approximately 100 nanoseconds (see Examiner-annotated example figures below, .1 µs = 100 ns):

    PNG
    media_image4.png
    580
    614
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    526
    697
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the silicon carbide thyristor having a rise time within the claimed range for instance by using one of the silicon carbide thyristors studied by O’Brien in order to benefit from ultrafast switching speeds (O’Brien Abstract) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the rise time determines the switching speed and suitability for a particular application making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 18, although Given in view of Sanders and O’Brien yields the fireset of claim 17, Given fails to state with sufficient specificity for anticipation (MPEP 2131.03) wherein the capacitor (30) stores between 700 volts and 1000 volts.
However, Given teaches wherein the high voltage capacitor may store a high voltage of 1000 volts or more (¶ [0052]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders and O’Brien with the capacitor storing voltages within the claimed range as suggested by Given since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the voltage of the capacitor is determined by and determines the power to be supplied in the detonator making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 19, although Given in view of Sanders and O’Brien yields the fireset of claim 17, Sanders fails to clearly teach wherein the rise time is between 88 nanoseconds and 131 nanoseconds.
O’Brien teaches fast-switching SiC thyristors researched through a collaboration between the U.S. Army Research Laboratory (ARL) and Wolfspeed (part of Cree, Inc.) (page 772 left column) which has a rise time of approximately 100 nanoseconds (see Examiner-annotated example figures below, .1 µs = 100 ns):

    PNG
    media_image4.png
    580
    614
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    526
    697
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Given in view of Sanders with the silicon carbide thyristor having a rise time within the claimed range for instance by using one of the silicon carbide thyristors studied by O’Brien in order to benefit from ultrafast switching speeds (O’Brien Abstract) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the rise time determines the switching speed and suitability for a particular application making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 20, Given in view of Sanders and O’Brien yields the fireset of claim 17, and Sanders further teaches including a silicon carbide diode (Fig. 2 schematic “D”, “GE-GRC 6.5 kV SiC PiN Diode” in TABLE 1) incorporating silicon carbide (SiC) as a semiconductor material and configured as a shunt to prevent a reverse current from passing through the silicon carbide thyristor when the silicon carbide thyristor is switching (as pictured, anti-parallel diode as described e.g. page 49 left column).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891